                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11     OMAR ABDULAZIZ,                                      Case No. 19-cv-06694-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                              JUDGMENT
                                  13              v.

                                  14     TWITTER, INC.,
                                  15                     Defendant.

                                  16

                                  17      On July 15, 2021, the court granted the defendant’s motion to dismiss with prejudice. Pursuant

                                  18   to Federal Rule of Civil Procedure 58, the court hereby enters judgment in favor of the defendant

                                  19   and against the plaintiff. The court directs the Clerk of Court to close the file in this matter.

                                  20

                                  21      IT IS SO ORDERED.

                                  22      Dated: July 15, 2021

                                  23                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  24                                                     United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28

                                       JUDGMENT – No. 19-cv-06694-LB
